


117 HRES 656 IH: Supporting the designation of September 17, 2021, as “National Physician Suicide Awareness Day” to raise awareness of, and promote a national discussion about, physician suicide and to reduce the stigma of mental health issues.
U.S. House of Representatives
2021-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 656
IN THE HOUSE OF REPRESENTATIVES

September 17, 2021
Ms. Stevens (for herself, Ms. Wild, Mr. Fitzpatrick, Mr. Krishnamoorthi, Mr. McKinley, Mrs. Axne, Ms. Chu, and Mr. Pappas) submitted the following resolution; which was referred to the Committee on Energy and Commerce

RESOLUTION
Supporting the designation of September 17, 2021, as National Physician Suicide Awareness Day to raise awareness of, and promote a national discussion about, physician suicide and to reduce the stigma of mental health issues.


Whereas, prior to the Coronavirus Disease 2019 (COVID–19) pandemic, numerous health care workers suffered from work-related burnout and depression; Whereas physicians work under intense pressure and are exposed to trauma on the job;
Whereas the suicide rate among— (1)male physicians is 1.41 times higher than the general male population; and
(2)female physicians is even more pronounced, being 2.27 times higher than the general female population; Whereas physicians, nurses, and allied health providers serving on the frontlines of the COVID–19 pandemic are under a critically high degree of stress and burnout;
Whereas shortages of personal protective equipment, difficult working conditions, burdensome administrative tasks, long hours, grief over losing patients, and watching the families of patients suffer added a layer of extreme stress for many frontline workers; Whereas mental health and physical health are equally important components of overall health;
Whereas there are structural barriers in place that discourage self-care and mental health help-seeking behaviors among physicians; and Whereas a day of public awareness and education campaigns to shine a light on the tragedy of physician suicide is held on September 17 each year: Now, therefore, be it

That the House of Representatives— (1)supports the goals of National Physician Suicide Awareness Day to bring national attention to the mental health crisis affecting physicians in the United States;
(2)dedicates a day of reflection to honor the memory of physicians who have died by suicide; (3)recognizes the need for greater research into understanding and addressing the issue of physician suicide, including the barriers to treatment, help-seeking behaviors to address burnout, and mental care options to prevent physician suicide; and
(4)encourages the President to issue a proclamation calling on the people of the United States to observe National Physician Suicide Awareness Day with appropriate awareness and educational activities.  